IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,928


                       EX PARTE BLAIR DUANE WRIGHT, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 8306 IN THE 27TH DISTRICT COURT
                            FROM LAMPASAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of bail jumping. He was sentenced to nineteen years’ imprisonment pursuant to a plea bargain

agreement. The Third Court of Appeals dismissed his direct appeal. Wright v. State, No. 03-10-

0368-CR (Tex. App.–Austin February 25, 2011).

        Applicant contends that his plea was involuntary. The trial court determined that Applicant

is entitled to relief. We agree.

        Relief is granted. The judgment in Cause No. 8306 in the 27th District Court of Lampasas
                                                                                                  2

County is set aside, and Applicant is remanded to the custody of the Sheriff of Lampasas County to

answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: December 12, 2012
Do not publish